Citation Nr: 9926447	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-16 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for right knee injury 
residuals.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran had active service from December 1990 to May 
1991.  Service records show that he served on active duty for 
training from October 1976 to February 

1977.  In addition, these records indicate that he also had 
periods of inactive duty training.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1998 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

An inservice right knee injury is not shown.


CONCLUSION OF LAW

A claim for service connection for right knee injury 
residuals is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the medical evidence does not 
demonstrate that a right knee injury was incurred during 
service, or that any right 

knee problem that was manifested subsequent to service has 
been attributed to service, or to an injury incurred therein.  
See 38 C.F.R. § 3.303(d) (1998).  Since service connection 
cannot be granted for a disability that is not shown to have 
been present during service, the Board must accordingly find 
that a claim for service connection for any such disability 
is not well grounded and therefore must be denied, pursuant 
to the decision of the Court in Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  See Caluza, supra. 

In the instant case, the veteran has alleged that, in 1991, 
while on active service, he injured his right knee as a 
consequence of jumping over a foxhole.  Post-service medical 
records show that he was accorded treatment in 1998 for right 
knee problems, and at that time furnished a history of an 
inservice right knee injury, along with a history of right 
knee surgery in 1997; the report of a March 1998 VA 
examination notes the presence of a small healed scar on the 
anterior medial aspect of the right knee joint, and indicates 
a diagnosis of mild right knee degenerative arthritis.

This evidence, however, must be contrasted with the service 
medical records compiled during the veteran's period of 
active duty, and which encompass the period during which the 
purported right knee injury occurred.  These records are 
devoid of evidence that the veteran injured his right knee 
during that period, or that any right knee problem was 
discerned.  The report of the separation medical examination, 
dated in April 1991, shows that his lower extremities were 
clinically evaluated as normal, and specifically indicates, 
with regard to his lower extremities, that there was full 
range of motion and good strength.  This report does not show 
that the veteran at that time cited a history of an inservice 
right knee injury, nor does it show that he referenced any 
right knee problem.  It is noted, in that regard, that the 
report of a January 1992 service medical examination likewise 
shows that the lower extremities were clinically evaluated as 
normal.  A report of medical history prepared in May 1992 
shows that the veteran indicated that he had, or once had 
had, a knee problem; however, a notation on this report 
indicates that this affirmative answer was in reference to a 
left knee problem. 


The medical evidence, in fact, first indicates the presence 
of a right knee problem in 1996; the report of a service 
medical examination conducted in February of that year shows 
complaints of a right knee "'ligament" problem."  Service 
medical records, dated in 1996 and apparently compiled 
pursuant to inactive duty training service, show that he was 
placed on profile as a result of right knee impairment.  An 
April 1996 record indicates that he was placed on profile due 
to a right knee contusion; however, this record does not 
indicate that this contusion was incurred during inactive 
duty training, or that it was otherwise related to service.  
See 38 U.S.C.A. §§ 101(24), 106 (West 1991).  In addition, 
none of the other records showing that he was placed on 
profile as a result of right knee problems indicate that such 
problems were the result of an inservice injury.  Likewise, a 
report of medical history, prepared in February 1996 and 
referencing a knee injury "during Desert Storm" does not, in 
and of itself, tend in any manner to show that a right knee 
injury was in fact incurred during the veteran's period of 
active service.  (The Board assumes that the veteran's 
reference to "Desert Storm" is actually a reference to the 
fact that he served during the Persian Gulf War, and not that 
he participated in Desert Storm activities in the Southwest 
Asia Theater of operations, inasmuch as his DD Form 214 does 
not indicate that he had any overseas service.  It therefore 
follows that the provisions of 38 U.S.C.A. § 1154(a), 
pertaining to evidentiary standards for injuries incurred 
during combat, are not for application.)

It must also be noted that the post-service medical evidence 
first shows the presence of right knee degenerative joint 
disease more than one year subsequent to the veteran's 
separation from active service; inasmuch as the evidence does 
not show that arthritis was manifested during active service, 
or to a compensable degree within one year after separation 
therefrom, the statutory and regulatory presumptions whereby 
arthritis can be presumed, for service connection purposes, 
to have been incurred in service, are not available.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

The Board must reiterate that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the inservice presence of a disability.  In the case 

at hand, the Board must therefore conclude that the veteran 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual at this time that service 
connection for right knee injury residuals could be granted, 
as is required under the provisions of 38 U.S.C.A. § 5107(a) 
(West 1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 
610-11 (1992).  The Board accordingly finds that the 
veteran's claim is not well grounded and is therefore denied, 
in accordance with the Court's decision in Edenfield.

Finally, the Board notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection for 
right knee injury residuals, at any time.


ORDER

A claim for service connection for right knee injury 
residuals is not well grounded, and is accordingly denied.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


 

